DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 23, 2021 has been entered.
 
Application Status
This action is written in response to applicant’s correspondence received October 7, 2020.  Claims 1-28 are currently pending and under examination. The election of species requirement mailed May 7, 2018 is still deemed proper. Applicant's elected a CRISPR-Cas gene editing system without traverse in the reply filed July 9, 2018.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “contacting the endogenous target DNA having an intended modification site with:…(ii) a donor DNA repair template”. However, the claim later recites “wherein the donor DNA repair template is subjected to restriction digestion prior to contacting the endogenous target DNA with the gene editing system and donor DNA repair template to produce single copy DNA fragments”. It is not clear how the “single copy DNA fragments” relate to the “donor DNA repair template”. It is not clear if they are referring to the same thing or different things. The requirement that the “donor DNA repair template” is not only subjected to modification by restriction digestion to produce a product but is also used “the donor DNA repair template” prior to said modification by restriction digestion is what is contacted to the endogenous target DNA is confusing. It is not clear what it means to both subject the “donor DNA repair template” to first a modification by “restriction digestion” as well as a “contacting” step. It is not clear whether the claim endogenous target DNA is contacted with the single copy DNA fragments or the donor DNA repair template or whether these are referring to the same thing. If the claim requires that the “donor DNA repair template” is modified by restriction digestion to produce a product, namely “single copy DNA fragments”, and if these “single copy 
In addition, the recitation in claim 21 of “single copy DNA fragments” is further confusing because the claim does not previously require multiple copies of a donor DNA repair template. Accordingly, it is not clear whether the donor DNA repair template that is subjected to restriction digestion is required to comprise multiple copies, so that “single copy DNA fragments” may be produced or something else.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim 1-7, 10-13, 17, 18, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8).
Zhang teaches a method comprising contacting in a eukaryotic cell an endogenous target DNA having an intended modification site with a CRISPR-Cas9 complex (i.e. gene editing system) configured to introduce a double strand break in the endogenous target DNA at or near the intended modification site (column 7, lines 34-45). Zhang teaches that the target DNA is further contacted with an exogenous template polynucleotide (i.e. donor repair template) that repairs the cleaved target DNA by homologous recombination (column 7, lines 48-53), wherein the template polynucleotide is DNA (column 11, line 63, column 13, line 10, and column 45, lines 1-5, and FIG 21B). Zhang teaches that the donor DNA repair template comprises an insertion cassette comprising a exogenous donor DNA sequence flanked by a donor 5’ flanking sequence and a donor 3’ flanking sequence, wherein the donor 5’ flanking sequence and the donor 3’ flanking sequence are homologous to a continuous DNA sequence on either side of the intended modification site in the endogenous target DNA (see column 7, lines 48-50 and FIG. 4C).
The only difference between the invention of claim 1 and the disclosure of Zhang is the recitation of “a plurality of tandem repeat sequences”. Zhang describes a single insertion cassette comprising the exogenous donor DNA sequence flanked by 5’ and 3’ sequences that are homologous to a continuous DNA sequence on either side of the intended modification site 
However, the prior art Banzai similarly teaches a method of modifying an endogenous genomic target DNA integrating an exogenous protein gene by homologous recombination (column 4, lines 45-50). Banzai specifically teaches the “Integration of Multiple Copies of an Objective Protein Gene” (column 4, lines 39-40). Banzai teaches wherein such objective protein is encoded by an expression unit containing elements required for the expression such as a promoter sequence or a transcription termination signal sequence (column 5, lines 31-35). Banzai teaches that multiple copies means two or more (column 5, line 10) and wherein the expression units are “in tandem repeatedly to the same direction” (column 4, lines 60-61). Banzai teaches wherein the expression units are flanked by two homologous DNA sequences preferably disposed at the 5’ and 3’ terminals (column 6, lines 46-54). Banzai illustrates these disclosures in FIG. 9 which identifies CMV-IVS-EPO cDNA-BGHpA-SV40-neoR-SV40pA as an expression unit (i.e. single exogenous donor DNA), which is tandemly repeated three times, wherein the plurality of tandem repeat sequences is flanked by a donor 5’ flanking sequence and a donor 3’ flanking sequence such that the donor DNA template is configured to insert the single exogenous donor DNA tandem repeat sequences into the intended modification site by homologous recombination (see FIG. 9). Banzai teaches that the method is useful for long term expression of the exogenous gene (column 4, lines 50-55).
In addition, Mermod similarly describes a method of modifying the genome of a cell to form a concatemeric structure comprising multiple copies of a transgene ([0016]). Mermod teaches wherein vectors may form concatemeric structures prior to integration into the genome 
Furthermore, Ebersole teaches making a donor DNA template comprising tandem repeats by rolling circle amplification (RCA) of a circular plasmid, which are then integrated into a chromosome by in vivo homologous recombination in eukaryotic cells (see Figure 13).
It would have been obvious to one of ordinary skill in the art to have modified the template polynucleotide of Zhang to comprise a plurality of tandem repeat sequences encoding a protein gene of interest as described by Banzai for the advantage of achieving long term expression of an exogenous gene. Each of Zhang, Banzai, Mermod, and Ebersole describe methods for the integration of exogenous sequences by homologous recombination. Accordingly, one of ordinary skill in the art could have modified the template of Zhang to comprise tandemly repeated copies of an exogenous gene encoding a protein of interest as described by Banzai and it would have been entirely predictable that the modification would have been useful for enhancing the expression of a donor DNA sequence encoding a gene of interest in the method of Zhang. Given the substantial amount of guidance provided by Banzai, Mermod, and Ebersole regarding the integration of multiple copies of genes of interest, one of ordinary skill in the art would have had more than a reasonable expectation of success to have used CRISPR-Cas9 to facilitate the genomic integration by homologous recombination of a tandemly repeated expression unit.

Regarding claim 2, Zhang teaches introducing the CRISPR-Cas9 system and the donor DNA repair template into the eukaryotic cell by incubating the eukaryotic cell with the gene editing system and the donor DNA repair template (column 49, lines 37-50).

Regarding claim 3, Zhang teaches wherein the gene editing system and the donor DNA repair template are introduced into the eukaryotic cell by cotransfection (i.e. simultaneously) (see column 49, lines 37-50).

Regarding claims 4 and 5, Zhang teaches wherein the gene editing system comprises CRISPR-Cas9 (column 44, lines 1-15).

Regarding claim 6, Zhang teaches wherein the introducing the CRISPR-Cas9 system comprises incubating the eukaryotic cells with an expression vector comprising a first promoter (i.e. first regulatory element) operable in the eukaryotic cell operably linked to a nucleotide sequence encoding the guide RNA comprising a crRNA sequence and a tracrRNA sequence and a second promoter (i.e. second regulatory element) operably in the eukaryotic cell operably linked to a nucleotide sequence encoding a Cas9 protein (see column 47, lines 38-55 and Fig 22A).

Regarding claim 7, Zhang teaches wherein a Cas9 protein and a chimeric guide RNA (i.e. single guide RNA) are introduced into the eukaryotic cell (column 47, lines 38-55 and Fig 16A).

Regarding claim 10, Zhang does not teach wherein the donor DNA repair template is a rolling circle amplification (RCA) product DNA.
However, Ebersole’s teaching in which a RCA product DNA was utilized as a template for in vivo homologous recombination is discussed above.


Regarding claim 11, Ebersole does not explicitly teach wherein the RCA product DNA is a “processed” RCA product DNA. The specification suggests that processing includes purification of the RCA product of interest ([0046]). Ebersole teaches wherein such RCA reaction products were phenol/chloroform extracted and ethanol precipitated (page 2, column 2, paragraph 2).

Regarding claims 12 and 13, Zhang teaches wherein the repair template is single stranded DNA (see column 18, lines 54-57).

Regarding claim 17, Zhang teaches that Cas9 mediates a double-strand break in the target DNA (column 47, lines 15-16) and further teaches that the site specific modification comprises integrating the exogenous donor DNA sequence in the endogenous target DNA at the double strand break (see column 49, lines 44-45 and Fig 4C).

Regarding claim 18, these limitations are addressed above as applied to claims 1 and 2. The phrase “thereby integrating the single exogenous donor DNA sequence into the endogenous target DNA” is interpreted as encompassing the integration of multiple instances of the “single” exogenous donor DNA sequence, which is addressed above.



Regarding claim 28, the repair (i.e. modification) of the target DNA via homology recombination (i.e. homology-directed repair) is taught by Zhang (column 7, lines 48-53), as discussed above and applied to claim 1.

Claims 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), as applied to claim 1 above, and further in view of Renaud (Renaud et al. (2016) Cell Reports, 14:2263-2272).
The teachings of Zhang, Banzai, Mermod, and Ebersole are discussed above.
Regarding claim 8, the specification teaches “The term “phosphorothioated modified nucleotide” is commonly referred herein as “thioated nucleotide”” (see [0042]). Zhang, Banzai, 
However, Renaud similarly teaches using CRISPR-Cas9 to achieve genome editing (abstract). Renaud teaches that the use of phosphorothioate-modified oligonucleotides strongly enhances genome editing efficiency of single stranded oligonucleotide donors in cultured cells (abstract).
It would have been obvious to have modified the donor polynucleotide of Zhang to comprise phosphorothioated nucleotides in each of the tandem repeat sequences for the advantage of increased genome editing efficiency as discussed by Renaud.

Regarding claim 14, the limitations in which the donor DNA repair template is single stranded RCA product DNA that comprises a phosphorothioated nucleotide is addressed above as applied to claims 8.

Regarding claim 15, Ebersole teaches the use of both primers for the upper strand and primers for the lower strand (page 2, column 1, last paragraph), thereby producing rolling circle amplification products from each strand. Ebersole further teaches that the RCA product were double-stranded DNA (page 2, column 2, paragraph 2), and therefore sufficiently describes a double-stranded RCA product DNA. The obviousness of incorporating a thioated nucleotide is discussed above as applied to claim 8.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), as applied to claim 1 above, Doudna (US 2014/0068797) and Groskreutz (Groskreutz et al. (1994) The Journal of Biological Chemistry, 269(8):6241-6245).
The teachings of Zhang, Banzai, Mermod, and Ebersole are discussed above.
Regarding claims 9 and 20, Zhang does not explicitly teach wherein a size of the exogenous donor DNA sequence is in a range from about 10 base pairs to about 1 kb.
However, Doudna similarly teaches methods of using CRISPR-Cas9 to achieve site-specific target DNA cleavage and repair using a donor polynucleotide (see [0299]). Doudna teaches that the donor sequence may contain coding sequences for the expression of a gene of interest ([0301]). For example, Doudna teaches wherein the donor polynucleotide is employed for the purposes of gene therapy ([0309]). Doudna teaches that the homologous sequences can be 25, 50, 100, 200, or more than 200 nucleotides in length and further that the donor sequences can be of any length including 10 nucleotides or more, 50 nucleotides, or more, 100 nucleotides or more, 250 nucleotides or more, or 500 nucleotides or more ([0299]).
In addition, Groskreutz similarly describes a method of engineering target cells to expression a gene of interest (abstract). Groskreutz specifically describes wherein human cells are engineered to express proinsulin cDNA that is only 330 base pairs in length (see page 6241, column 2, paragraph 3 and Fig 1).  
It would have been obvious to one of ordinary skill in the art to have modified the donor polynucleotide of Zhang to have a size from about 10 base pairs to about 1 kb because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. One would have been motivated to have done so for the advantage of stably expressing small proteins of interest, such as insulin, as described by Groskreutz. One would have had a reasonable expectation of success in doing so in view of Doudna who describes acceptable lengths for the donor polynucleotide including the .

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), as applied to claims 10 and 18 above, and further in view of Belmont (US 2012/0142049).
The teachings of Zhang, Banzai, and Mermod are discussed above.
Regarding claims 16 and 19, the specification teaches “The minimalistic DNA sequence of the RCA product do not include any additional sequences that may negatively impact the modification of an endogenous target DNA of a eukaryotic cell. For example, the donor DNA repair template consisting essentially of a plurality of tandem repeats of a minimalistic DNA sequence is devoid of sequences require for bacterial propagation” ([0049]).
Zhang illustrates wherein the portion of the DNA repair template that participates in the homology directed repair consists of the exogenous donor DNA sequence flanked by the donor 5’ flanking sequence and the donor 3’ flanking sequence (see Fig 4C and Fig 21B).
In addition, Belmont discusses methods for stably integrating a gene of interest into an endogenous chromosome of eukaryotes ([0011]). Belmont teaches that bacterial DNA comprises a high CpG content that is associated with gene silencing that can be reduced by removing the bacterial sequences of the expression vector before transfection ([0011]).
It would have been obvious to one of ordinary skill in the art to have utilized a “minimalistic” DNA sequence consisting essentially of the exogenous donor DNA sequence .

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 8,697,359) in view of Banzai (US 8,071,332), Mermod (US 2012/0231449), and Ebersole (Ebersole et al. (2005) Nucleic Acids Research, 33(15):pages 1-8), and Renaud (Renaud et al. (2016) Cell Reports, 14:2263-2272), as applied to claim 8 above, and further in view of Drmanac (US 2016/0046985) and Fire (US 5,648,245).
The teachings of Zhang, Banzai, Mermod, and Ebersole are discussed above.
Regarding claim 21, Zhang does not teach wherein the donor DNA repair template further comprises a thioated nucleotide. 
However, the teachings of Renaud are discussed above as applied to claim 8.
It would have been obvious to have modified the donor polynucleotide of Zhang to comprise a thioated nucleotide in view of Renaud for the same reasons as discussed above as applied to claim 8.

Furthermore regarding claim 21, Zhang does not teach wherein the donor DNA repair template is subjected to restriction digestion prior to contacting the endogenous target DNA with the gene editing system and donor DNA repair template to produce single copy DNA fragments.

In addition, Fire similarly describes the release of monomer nucleic acid units from a concatemer nucleic acid by restriction enzyme digestion that cuts once in each repeat (column 5, lines 26-33).
The obviousness of amplifying the template polynucleotide of Zhang by rolling circle amplification thereby producing a plurality of tandemly repeated sequences is discussed above as applied to claim 1. It further would have been obvious to one of ordinary skill in the art to have treated the rolling circle amplification product comprising the a concatemer of donor DNA repair templates by restriction enzyme digestion for the advantage of producing a plurality of single copies of the donor DNA repair template because this was a known means of releasing monomeric nucleic acid fragments from a concatemer as illustrated by each of Drmanac and Fire. This release of such donor DNA repair templates would have resulted in amplified copies of the donor DNA repair template suitable for integration by homologous recombination.

Regarding claim 22, these limitations are addressed above as applied to claim 2.

Regarding claim 23, Drmanac further teaches wherein the subfragments can be made by PCR amplification or by restriction digestion ([0123]). Drmanac teaches wherein sequences are released from concatemers by treatment with restriction enzymes that recognize nicking site sin each monomer or by PCR amplification using primer binding sites in each monomer ([0123]).


Regarding claims 24 and 25, the embodiment in which the gene editing system comprises CRISPR-Cas9 is addressed above. 

Regarding claim 26, this limitation is addressed above as applied to claim 17.
Response to Arguments
	Applicants argue that none of the cited references teach or suggest integration of a single exogenous donor DNA sequence when the donor DNA repair template comprises a plurality of tandem repeats, as required by Applicant’s claims. Applicants argue that each of Banzai, Mermod, and Ebersole all teach away from inserting a single donor repeat sequence as disclosed by Applicant’s claim 1. Applicants argue that “the prior art references fail to teach or suggest a method of site-specific modification of an endogenous target DNA wherein the donor DNA repair template comprises a plurality of tandem repeat sequence but that only a single 
	These arguments have been fully considered but are not persuasive because none of the claims recite the integration of “only” one exogenous donor DNA sequence from a plurality of tandem repeat sequences or exclude the integration of multiple repeat sequences from a plurality of tandem repeat sequences. Accordingly, Applicant’s remarks are not persuasive because they refer to limitations that are not being claimed. These arguments further do not address the merits of the rejection by specifically addressing the obviousness of making a concatemer of the template polynucleotide of Zhang as discussed in the rejection.

	Applicants argue that “Applicant has demonstrated insertion of one repeat unit flanked by donor 5' and 3' flanking sequences. See, e.g., Applicant's specification as originally filed at paras. [0029], [0032], and [0038]-[0039].” (see remarks on page 11, paragraph 1).
	These passages of the specification have been fully considered but since they only refer to a general discussion rather than referring to objective experimental evidence, they do not constitute a “demonstration”, which is interpreted as a “working example” as Applicant’s remarks suggest. Accordingly, Applicant’s argument is not persuasive because it is not supported by objective evidence. These paragraphs of the specification further do not describe the insertion of “only” one repeat unit from a donor DNA repair template comprising a plurality of tandem repeats as Applicant’s remarks suggest.
In addition, the entirety of the specification has been fully considered, but no support could be found for that which Applicant’s remarks refer, namely “a method of site-specific modification of an endogenous target DNA wherein the donor DNA repair template comprises a plurality of tandem repeat sequence but that only a single donor repeat is inserted into the 
	
	Regarding claim 18, Applicants argue that “because each tandem repeat sequence comprises an exogenous donor DNA sequence, integrating an exogenous donor DNA sequence means that only a single donor repeat is integrated into the endogenous target DNA.” (see remarks on page 11, last paragraph).
	This argument has been fully considered but is not persuasive because it refers to limitations that are not being claimed. The claims do not recite “only” a single donor repeat is integrated from “plurality of tandem repeat sequences”. Applicant’s remarks refer to a limitation that is not required by the current claim language nor is it supported by the specification as discussed above.

	Regarding claim 21, Applicants argue that claim 21 is allowable for at least the same reasons as Applicant’s claims 1 and 18 (see remarks on page 12).
	This argument has been fully considered but is not persuasive because claim 21 requires “wherein the donor DNA repair template is subjected to restriction digestion prior to contacting the endogenous target DNA with the gene editing system and donor DNA repair template to produce single copy DNA fragments”, which is mutually exclusive from the embodiment in which the endogenous target DNA is contacted with a “donor DNA repair template comprising a plurality of tandem repeat sequences” as required by each of claims 1 and 18. Claim 21 requires the production of “single copy DNA fragments”, which is mutually exclusive with DNA fragments 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 2, 2021